Name: 94/826/EC: Commission Decision of 20 December 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1995
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  international trade;  environmental policy;  natural environment
 Date Published: 1994-12-31

 Avis juridique important|31994D082694/826/EC: Commission Decision of 20 December 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1995 Official Journal L 350 , 31/12/1994 P. 0117 - 0125COMMISSION DECISION of 20 December 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1995 (94/826/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (1), as amended by Regulation (EEC) No 3952/92 (2), Whereas Article 3 of Regulation (EEC) No 594/91 states that the release into free circulation of the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane imported into the Community from third countries is to be subject to quantitative limits; Whereas an increase of these quantitative limits may not lead to a Community consumption of controlled substances beyond the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer; Whereas the release into free circulation in the Community of the aforesaid substances imported from non-Parties is prohibited in accordance with Article 5 of the aforesaid Regulation; Whereas the Commission is required under Article 3 (2) of Regulation (EEC) No 594/91, in accordance with the procedure set out in Article 12, to allocate quotas to undertakings that request import quotas; Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (3) regarding the same Regulation and has thereby received applications for import quotas; Whereas after the 1 January 1995 the only imports of virgin ozone depleting substances for non-feedstock uses will be for 1,1,1-trichloroethane; Whereas the applications for the import quotas of 1,1,1-trichloroethane exceed the import quotas available for allocation under Article 3 (2) as amended, by 558 %; Whereas the Commission consequently cannot fully satisfy the applications and has to allocate import quotas to the applicants, taking primarily the different environmental impact of the potential imports, the individual background of the applicants in importing the respective substances and the amounts applied for into consideration; Whereas some companies which have applied for an import quota for 1995 did not import any of these substances before, while others imported large quantities of substances in the reference year and/or in the following years; Whereas some of the applications from the producers of ODS in the Community have been made for specific contingency purposes of possible breakdown of production, technical failure and non-availability of the substances in the Community; Whereas the quantity released into free circulation in the Community for such specified contingency purposes shall only be authorized if an equivalent amount of the same substance will not be produced in the Community in the same control period; Whereas the allocations of the individual quotas to the applicants must be based on the principles of continuity, equality and proportionality; Whereas Article 12 of the same Regulation sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 12 of the same Regulation, HAS ADOPTED THIS DECISION: Article 1 1. The quotas, set out below, of chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons and carbon tetrachloride permitted under Annex II of the Regulation are only for virgin or recovered substances and are only authorized for feedstock uses, for destruction or for reclamation as defined in the notice to importers in the European Community of controlled substances. 2. The amount of chlorofluorocarbons 11, 12, 113, 114 and 115 controlled by Regulation (EEC) No 594/91 and indicated in Group I of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 2820 ODP-weighted tons. 3. The amount of the other fully halogenated chlorofluorocarbons controlled by Regulation (EEC) No 594/91 and indicated in Group II of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 32 ODP-weighted tons. 4. The amount of halons controlled by Regulation (EEC) No 594/91 and indicated in Group III of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 1880 ODP-weighted tons. 5. The amount of carbon tetrachloride controlled by Regulation (EEC) No 594/91 and indicated in Group IV of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 6697 ODP-weighted tons. 6. The amount of 1,1,1-trichloroethane controlled by Regulation (EEC) No 594/91 and indicated in Group V of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 3663 ODP-weighted tons. Article 2 1. The amount of virgin chlorofluorocarbons 11, 12, 114, 113 and 115 to be used as feedstock, controlled by Regulation (EEC) No 594/91 and indicated in Group I of Annex I thereto which may be released into free circulation by the producers of ozone depleting substances in the European Community in 1995 for specific contingency purposes of a possible breakdown of production, technical failure and in the case of the substance not being available in the Community shall be 1 600 ODP weighted tons, this amount is already included in the quantity given in Article 1 (2). This amount of virgin chlorofluorocarbons 11, 12, 114, 113 and 115 to be used as feedstock can only be released into free circulation by producers if such a request is justified and approved by the relevant Member State for these contingency purposes as defined above and in addition only if a written undertaking is given to the Commission that an equivalent amount of the same substance shall not be produced in the Community by a Community producer in the same control period. 2. The amount of virgin carbon tetrachloride to be used as feedstock, controlled by Regulation (EEC) no 594/91 and indicated in Group IV of Annex I thereto which may be released into free circulation by the producers of ozone depleting substances in the European Community in 1995 for specific contingency purposes of a possible breakdown of production, technical failure and in the case of the substance not being available in the Community shall be 3 250 ODP weighted tons, this amount is already included in the quantity given in Article 1 (5). This amount of virgin carbon tetrachloride to be used as feedstock can only be released into free circulation by producers if such a request is justified and approved by the relevant Member State for these contingency purposes as defined above and in addition only if a written undertaking is given to the Commission that an equivalent amount of the same substance shall not be produced in the Community by a Community producer in the same control period. 3. The amount of virgin 1,1,1-trichloroethane controlled by Regulation (EEC) No 594/91 and indicated in Group V of Annex I thereto which may be released into free circulation by the producers of ozone depleting substances in the European Community in 1995 for specific contingency purposes of a possible breakdown of production, technical failure and in the case of the substance not being available in the Community shall be 800 ODP weighted tons, this amount is already included in the quantity given in Article 1 (6). This amount of virgin 1,1,1-trichloroethane can only be released into free circulation by producers if such a request is justified and approved by the relevant Member State for these contingency purposes as defined above and in addition only if a written undertaking is given to the Commission that an equivalent amount of the same substance shall not be produced in the Community by a Community producer in the same control period. Article 3 The allocation of import quotas for the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane during the period 1 January to 31 December 1995 shall be as indicated in Annex 3 (4) hereto. Companies allocated quota for the release into free circulation of recovered substances shall, with the support of the relevant Member State, be able to request additional quota during 1995 should their initial quota be fully used. The Commission, in accordance with the Article 12 of Regulation No 594/91, shall deliver an opinion on any such request. The undertakings authorized to import controlled substances in accordance with the quantities set out in Annex 3 are listed in Annex 2. Article 4 This Decision is addressed to the companies listed in Annex I hereto. Done at Brussels, 20 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 1. (2) OJ No L 405, 31. 12. 1992, p. 41. (3) OJ No C 215, 5. 8. 1994, p. 2. (4) Annex 3 is not published because it contains confidential commercial information. PARARTIMA ANEXO 1 / BILAG 1 / ANHANG 1 / 1 / ANNEX 1 / ANNEXE 1 / ALLEGATO 1 / BIJLAGE 1 / ANEXO 1 Asia Contact International Monsieur P. Duchemin 1, rue Vannier F-37300 JouÃ ©-lÃ ¨s-Tours Aldrich Chemical Co. Ltd. Dr C. D. Hewitt The Old Brickyard New Road Gillingham GB-Dorset SP8 4JL Bie & Berntsen A/S Hr M. Hermann Sandbaekvej 7 DK-2610 Roedovre Caldic Chemie BV De Heer F. Meulenbeld Blaak, 22 NL-3011 TA Rotterdam Cerberus Guinard Monsieur J. R. Deschamps Zoning industriel 617, rue Fourny BP 20 F-78531 Buc Cedex Chemical Industries of Northern Greece Mr G. Amorgianos PO Box 10 183 GR-54110 Thessaloniki Cogal Belgium NV De Heer Vanfleteren Europark-Noord, 49 B-9100 Sint-Niklaas Dehon Service Monsieur C. Brian 26, avenue du Petit Parc F-94683 Vincennes Cedex Disachim Madame E. Bertrand 4, rue de l'Archade F-75008 Paris Elf Atochem SA Monsieur J. L. Codron 4, cours Michelet - Cedex 42 F-92091 Paris-La DÃ ©fense Fluka Chemicals Mr C. Hewitt The Old Brickyard New Road Gillingham GB-Dorset SP8 HJL Friogas SA D. J. M. Dehon Poligono Industral SEPES - Parcela 10 E-46500 Sagunto (Valencia) Galco SA Monsieur M. Gaufres Avenue Carton de Wiart, 79 B-1090 Bruxelles Gamma Chimica SpA Sig. A. Meggiolaro Via Bergamo, 7 I-20020 Lainate MI GHC Gerling Holz & Co. Handels GmbH Herrn Holz Ruhrstrasse 113 D-22761 Hamburg Guido Tazzetti & Co SpA Dr. Franco Rossi Strada Settimo, 266 I-10156 Torino Hoechst AG Herrn Dr. Debrodt Postfach 80 03 20 D-65903 Frankfurt am Main H. K. Wentworth Limited Mr C. J.W. Gutch Wentworth House, Blakes Road Wargrave GB-Berkshire RG10 8AW HRP Refrigerants Ltd Mr P. L. Wells Gellingford Industries Pontypridd GB-Mid Glamorgan CF37 5SX ICI Chemicals and Polymers Ltd Mr A. J. Elphick PO Box 13 The Heath Runcorn GB-Cheshire WA7 4QF Harlow Chemical Company Mr C.B. Jackson Templefields Harlow GB-Essex CM20 2BH K. & K. Greef Limited Mr S. J. Wigham Suffolk House George Street GB-Croydon CR9 3QL Lambert RiviÃ ¨re SA Madame d'Ovidio 17, avenue Louison Bobet Val de Fontenay F-94132 Fontenay-sous-Bois Cedex Libra Products Ltd Mr P. Chong The Pavilions Holly Lane Industrial Estate Atherstone GB-Warwickshire CV9 2QZ Merck Herrn Dr. Hesse Frankfurter Strasse 250 D-64293 Darmstadt MSB Metron Semiconductors Benelux Mevrouw A. Vermast Kabelstraat 19 NL-1322 AD Almere MSD Deutschland GmbH Herrn H. Jung Saturnstrasse 48 D-85609 Aschheim Muenchen MSF Metron Semiconductors Fran Monsieur H. de Boishebert Zoning industriel La MariniÃ ¨re 6, rue B. Palissey BP 1222 F-91912 Ã vry Cedex 9 MSL Metron Semiconductors Ltd Mrs C. Truel 12 Dunlop Square Deans South West Industrial Estate Livingstone GB-West Lothian EH54 8SB National Refrigerants of America Ltd Mr Sweeney Units 14-15 Park Street Aston GB-Birmingham B6 5SH Olin Hunt Speciality Products NV B. Van Gucht Steenlandlaan Kaai, 1111 B-9130 Beveren Kallo Orchidis/PCB Monsieur Y. Merolle 11, rue Auguste-Perret F-94000 CrÃ ©teil Cedex Pacific Scientific Ltd Mr M. Diprose Seven Centre 8 Boston Drive Bourne End GB-Buckinghamshire SL8 5YS Petrasol BV De Heer W. Sparenburg Postbus 222 NL-4200 AE Gorinchem Promosol Monsieur J. Micozzi BP 27 F-94363 Bry-sur-Marne Cedex Pyrene Company Limited Mr E. A. Lyon Pyrene House 297 Kingston Road Livingstone GB-Surrey KT22 7LS Refrigerant Products Limited Mr J. E. Poole N9 Central Park Estate Westinghouse Road Trafford Park GB-Manchester M3 2ER RhÃ ´ne-Poulenc Chemicals Mr B. Paul St Andrews Road, Avonmouth GB-Bristol BS11 9YF Samuel Banner & Co. Ltd Mrs C. Hall 59/61 Sandhills Lane GB-Liverpool L5 9XL SFEME SA Monsieur P. Bilger BP 1250 Les Linards F-03104 MontluÃ §on Cedex Sigma-Aldrich Monsieur Denis Micol F-38290 Saint-Quentin-Fallavier SJB Chem./Min. Products BVC. Lauryssen Postbus 322 NL-3233 ZG Oostvoorne Solvay SA Monsieur F. Grosskopf 12, cours Albert 1er F-75383 Paris Cedex Superti Srl Via Degli Ottoboni, 46 I-20148 Milano Twinstar Chemicals Ltd Mr R. G. Stichbury Cunnigham House Westfield Lane GB-Harrow HA3 9ED Hyma Bulk Chemicals SA Mr V. Georgoulis Mitropoleos Street 12-14 GR-10563 Athens Zeneca Agro Chemicals Dr P. Plant Fernhurst Haslemere GB-Surrey GU27 3JE Vos BV Dr E. Wetzels Postbus 160 NL-2400 AD Alphen a/d Rijn Westab Service GmbH Herrn H. Kraef Stresemannstrasse 80 D-47051 Duisburg Wood Group Mr T. Knowles Crombie Place GB-Aderdeen AB1 3PJ Wormald Ansul Ltd Mr J. Hall Wormald Park Grimshaw Lane Newton Heath GB-Manchester M40 2WI ANNEX 2 GROUP I Importers of virgin chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock Dehon (F) Friogas (E) GHC Gerling (D) Importers of virgin chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock for contingency purposes Zeneca/ICI (UK) The licences are allocated to Zeneca in the first instance. However, should ICI apply for any import licences in this category they will only be given if Zeneca is to ultimately receive the material concerned. Importers of recovered chorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as mended for reclamation Cogal (B) Dehon Service (F) Elf Atochem (F) Friogas (E) HRP Refrigerants (UK) ICI Klea (UK) Libra Products (UK) National Refrigerants (UK) Promosol (F) Refrigerant Products (UK) RhÃ ´ne-Poulenc (UK) Guido Tazzetti (I) Importers of recovered chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for destruction Hoechst (D) ICI Klea (UK) Solvay (F) Westab (D) GROUP II Importers of recovered fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for reclamation Dehon Service (F) Friogas (E) National Refrigerants (UK) Importers of recovered fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for destruction ICI Klea (UK) GROUP III Importers of recovered halons allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for reclamation Cerberus Guinard (F) Dehon Service (F) Elf Atochem (F) Friogas (E) Galco/Cogal (B) ICI Klea (UK) Pacific Scientific (UK) Pyrene (UK) SFEME (F) Wood Group (UK) Wormald Ansul (UK) GROUP IV Importers of virgin carbon tetrachloride allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock Chemical Industries (G) Harlow (UK) Merck (D) Importers of virgin carbon tetrachloride allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock for contingency purposes ICI Klea (UK) RhÃ ´ne-Poulenc (UK) GROUP V Importers of virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock Aldrich (UK) Elf Atochem (F) MSB Metron (NL) MSD (D) MSF (F) MSL (UK) Olin-Hunt (B) Sigma-Aldrich (F) Importers of virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as non-feedstock ACI Contact International (F) Bie & Berntsen (DA) Caldic (NL) Disachim (F) Fluka (UK) Gamma (I) HK Wentworth (UK) K& K Horgen/Greef (UK) Lambert RiviÃ ¨re (F) Libra Products (UK) Orchidis (F) Petrasol (NL) Samuel Banner (UK) SJB (NL) Superti (I) Vos (NL) Xyma (D) Importers of virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for the use as non-feedstock for contingency purposes Elf Atochem (F) ICI Klea (UK) Importers of recovered 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for reclamation Elf Atochem (F) Guido Tazzeti (I) ICI Klea (UK) Libra Products (UK) Twinstar Chemicals (UK) Westab (D) Importers of recovered 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for destruction Elf Atochem (F)